DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 5-8 objected to because of the following informalities:  
The limitation in claims 5 and 6: “at least one retaining groove” should be “at least one sealant retaining groove”
The limitation in claim 5: “a plurality of retaining grooves” should be “a plurality of sealant retaining grooves”
The limitation in claims 6-8: “first retaining groove” should be “first sealant retaining groove”
The limitation in claims 6-8: “second retaining groove” should be “second sealant retaining groove”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-5, 14, 19, 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukuyama et al. (Pub. No. US 2020/0248811) in view of Okamoto et al. (Pub. No. US 2021/0251094).
As to claim 1, Fukuyama discloses an enclosure 100 (fig. 1), comprising: 
a housing 101 that includes a plurality of walls (fig. 1 shows a non-circular shape at the joint portion 104 thereby having a plurality of walls; fig. 2), each of the walls having a stepped recess (fig. 2; ¶0031) in a top portion of the wall that includes a support shelf 104a; 
a cover 102 disposed on the support shelf, wherein an outer edge of the cover and the stepped recess define a channel 204; and a seal disposed in the channel, the seal including a gasket 207 and a sealant 205 that fills a remainder of the channel (¶0033).
However, Fukuyama does not expressly disclose that the cover is removable.  
Okamoto discloses a waterproof case for components having a housing fixed to a removable lid by snap-fitting (¶0015, 0057).
Fukuyama discloses that the cover 102 is fixed to the housing 101 at fixing portion 203 by pressing a plastic deformation portion 102d into a groove portion in a wall of the housing (¶0034 discloses that the cover can be fixed by press-fitting, ¶0056-0057).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the cover be removable by separating the plastic deformation portion from the wall as similarly taught by Okamoto in order to be able to access the interior for maintenance.
As to claim 3, Fukuyama discloses that the sealant is substantially flush with an outer surface of the removeable cover and an outer surface of one of the plurality of walls (fig. 2; ¶0029-0032).  
As to claim 4, Fukuyama discloses at least one sealant retaining groove located in the stepped recess 204, 202 (fig. 2)and/or in the outer edge of the cover, wherein the sealant extends from the channel into the sealant retaining groove.  
As to claim 5, Fukuyama discloses that the at least one retaining groove includes a plurality of retaining grooves 204, 202 (fig. 2) located in the stepped recess and/or in the outer edge of the cover.  
As to claim 14, Fukuyama discloses that the enclosure is fastener-less and does not include any mechanical fasteners for securing the cover to the housing (fig. 2; ¶0034).  
As to claim 19, Fukuyama discloses a method of manufacturing an enclosure 100 (fig. 1) that includes a housing 101 having a stepped recess (fig. 2; ¶0031) in a top portion of the housing and a cover 102, the method comprising: 
locating the cover in the stepped recess of the housing (fig. 2) to thereby form a channel 204 located between the cover and the stepped recess, placing a gasket in the channel 207; and I 1Attorney Docket No. 16744-002USUIfilling the channel with a fluid sealant 205, wherein the fluid sealant cures into a rubberized solid after installation (¶0031-0032 discloses an FIPG liquid gasket is used and cured).  
However, Fukuyama does not expressly disclose that the cover is removable.  
Okamoto discloses a waterproof case for components having a housing fixed to a removable lid by snap-fitting (¶0015, 0057).
Fukuyama discloses that the cover 102 is fixed to the housing 101 at fixing portion 203 by pressing a plastic deformation portion 102d into a groove portion in a wall of the housing (¶0034 discloses that the cover can be fixed by press-fitting, ¶0056-0057).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the cover be removable by separating the plastic deformation portion from the wall as similarly taught by Okamoto in order to be able to access the interior for maintenance.
As to claim 21, Fukuyama discloses that the filling step further includes filling at least one sealant retaining groove with the fluid sealant (fig. 2 shows path P where sealant 205 is disposed; ¶0032), the sealant retaining groove located in at least one of the stepped recess and the removeable cover, wherein the sealant retaining groove is in fluid communication with the channel (fig. 2 shows the groove from wall 104a being filled with the sealant 205 along path P).  
As to claim 22, Fukuyama discloses that the filling step further includes filling a plurality of sealant retaining grooves (fig. 2 shows a larger groove 204 having liquid sealing portion 201 and a smaller groove formed from the projection between gasket 207 and groove 204) with the fluid sealant (fig. 2 shows the sealant flowing along path P) the plurality of sealant retaining grooves located in at least one of the stepped recess and the removeable cover, wherein the plurality of sealant retaining grooves are in fluid communication with the channel (fig. 2 shows the grooves formed in the stepped recess and in fluid communication along path P).

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukuyama et al. (Pub. No. US 2020/0248811) and Okamoto et al. (Pub. No. US 2021/0251094) as applied to claim 1 above, and further in view of Sakigawa et al. (Pub. No. US 2016/0033122).
As to claim 13, Fukuyama does not disclose a base, wherein at least one of the cover and base is an optical component designed to transmit light emitted by a light emitting element located in the enclosure.  
Sakigawa discloses an enclosure (fig. 4) having a base 301, wherein at least one of a cover 306 and base is an optical component 309 designed to transmit light emitted by a light emitting element 314 located in the enclosure.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the enclosure of Fukuyama be used for to transmit light emitted by a light emitting element as similarly taught by Sakigawa, since it has been held by the courts that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham 2 USPQ2d 1647 (1987).

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukuyama et al. (Pub. No. US 2020/0248811) and Okamoto et al. (Pub. No. US 2021/0251094) as applied to claim 1 above, and further in view of Furlaneto Filho (Pub. No. US 2022/0136665).
As to claim 15, Fukuyama does not disclose that the seal is a hermetic seal, the enclosure designed and configured to meet or exceed an International Electrotechnical Commission rating level of IP69K.  
Furlaneto discloses an enclosure designed to provide protection level IP69K (¶0015).
Fukuyama discloses that the housing is airtight and waterproof (¶0019).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the housing of Fukuyama be hermetically sealed and meet or exceed an IP69K rating as similarly taught by Furlaneto in order to provide a housing with excellent protection capable of being used in extreme environments (¶0016).

Claim(s) 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukuyama et al. (Pub. No. US 2020/0248811) and Okamoto et al. (Pub. No. US 2021/0251094) as applied to claim 1 above, and further in view of Braddell et al. (Pub. No. US 2004/0080939).
As to claim 16, Fukuyama does not disclose that the enclosure is a backlight designed and configured for use in an industrial machine vision application.  
Braddell discloses an illuminator having a hermetically sealed enclosure used for machine vision applications (¶0002 discloses the illumintators is based on LED lighting and includes applications such as backlights).  
Fukuyama discloses a hermetically sealed enclosure housing an electronic component (¶0049).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the hermetically sealed enclosure of Fukuyama be used to house an illuminating device as similarly taught by Braddell, since it has been held by the courts that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham 2 USPQ2d 1647 (1987).
As to claim 17, Fukuyama does not disclose a method of performing a machine vision inspection process during a manufacturing process, the method comprising: illuminating an object with light emitted from the enclosure of claim 1.  
Braddell discloses an illuminator having a hermetically sealed enclosure used for machine vision applications (¶0002 discloses that the illuminator can be used for machine vision, sensing, alignment, medical, sorting, ambient lighting and other applications.).  
Fukuyama discloses a hermetically sealed enclosure housing an electronic component (¶0049).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the hermetically sealed enclosure of Fukuyama be used in a machine vision apparatus as similarly taught by Braddell, since it has been held by the courts that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham 2 USPQ2d 1647 (1987).
As to claim 18, Fukuyama in view of Braddell discloses that the manufacturing process is a food or medical device manufacturing process (¶0002 discloses that the illuminator can be used for machine vision, sensing, alignment, medical, sorting, ambient lighting and other applications).  

Allowable Subject Matter
Claims 2, 6-12, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Regarding dependent claim 2, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim and limitation recited in claim 1, a combination of limitations that discloses that the gasket is in contact with the support shelf, the sealant extending from the gasket to an outer surface of the removeable cover.  None of the reference art of record discloses or renders obvious such a combination.
Regarding dependent claim 6, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim and limitation recited in claims 1 and 4, a combination of limitations that discloses a second retaining groove in the outer edge of the cover.  None of the reference art of record discloses or renders obvious such a combination.
Regarding dependent claim 12, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim and limitation recited in claim 1, a combination of limitations that discloses that the enclosure further comprising a removeable base disposed in the second stepped recess and a second seal disposed in a channel located between the removeable base and the lower portion of the walls.  None of the reference art of record discloses or renders obvious such a combination.
Regarding dependent claim 20, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim and limitation recited in claim 19, a combination of limitations that discloses that the filling step includes filling the channel with the fluid sealant until the fluid sealant is flush with a top surface of the housing and a top surface of the removable cover.  None of the reference art of record discloses or renders obvious such a combination.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Saito et al. (Pub. No. US 2022/0225516) discloses a housing having a periphery groove for fitting a seal between the housing and a cover.
Togo (Pub. No. US 2021/0246982) discloses a housing have a stepped recess for fitting a seal and a cover.
Flaherty et al. (Pub. No. US 2003/0173100) discloses a seal having a gasket member and a liquid gasket member.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMOL H PATEL whose telephone number is (571)270-7833. The examiner can normally be reached 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIMOTHY THOMPSON can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMOL H PATEL/Examiner, Art Unit 2847